Exhibit 10. 1

Transition Agreement

This Transition Agreement made as of this 3rd day of April, 2008 by and between
VistaPrint Limited (“VistaPrint”), VistaPrint USA, Incorporated (“VistaPrint
USA” and, together with VistaPrint, the “Company”) and Anne S. Drapeau (“Ms.
Drapeau”).

WHEREAS, Ms. Drapeau currently serves the Company as an Executive Vice President
and as its Chief People Officer;

WHEREAS, Ms. Drapeau informed the Company of her desire to resign all positions
she currently holds with the Company to pursue other employment; and

WHEREAS, the Company and Ms. Drapeau believe that it is in both of their
interests for her to continue her employment until September 30, 2008 (the
“Resignation Date”) pursuant to the provisions set forth in this Transition
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

1. Contractual Status. The Company and Ms. Drapeau agree that she will remain
employed by the Company in either her current position or in another position
designated by the Company from the date of this Transition Agreement until
September 30, 2008 (the “Contractual Period”). During the Contractual Period,
Ms. Drapeau will continue to receive the same level of pay and benefits from the
Company that she received immediately prior to the execution of this Transition
Agreement. In addition, provided Ms. Drapeau remains employed by the Company
through the Resignation Date, the Company will provide her with (i) a bonus for
the fiscal year ending June 30, 2008 (“Fiscal 2008”) and (ii) a prorated bonus
for the fiscal year ending June 30, 2009 (“Fiscal 2009”) relating to the period
from July 1, 2008 to the Resignation Date, in each case in accordance with its
normal practices. The amounts payable pursuant to this Section 1 shall be
subject to the terms and conditions set forth in Exhibit A.

2. Early Termination.

(i) If the Company terminates Ms. Drapeau’s employment other than for “Cause”
prior to the Resignation Date, the Company shall pay her the compensation she
would have earned from the effective date of the termination until the
Resignation Date and it will pay her a bonus for Fiscal 2008 (if such
termination occurs during Fiscal 2008) or for Fiscal 2009 (if such termination
occurs during Fiscal 2009) prorated through the Resignation Date. Such payment
will be made in a lump sum within fifteen (15) days of her date of termination
without Cause. In addition, (i) each of Ms. Drapeau’s outstanding options to
purchase shares of VistaPrint to the extent not currently exercisable that would
have vested on or before the Resignation Date but for such termination of
employment shall become immediately exercisable as to such number of shares as
would have become vested as of the Resignation Date had Ms. Drapeau’s employment
not been so terminated and (ii) any restricted stock award subject to a right of
repurchase by VistaPrint shall become vested as to such number of shares as
would have become vested as of the



--------------------------------------------------------------------------------

Resignation Date had Ms. Drapeau’s employment not so terminated and such vested
shares shall no longer be subject to a right of repurchase by VistaPrint. The
amounts payable pursuant to this Section 2 shall be subject to the terms and
conditions set forth in Exhibit A. For purposes of this Transition Agreement,
“Cause” means:

(a) Ms. Drapeau’s willful and continued failure to substantially perform her
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental), which failure is not cured within 30 days
after a written demand for substantial performance is received by Ms. Drapeau
from the Board which specifically identifies the manner in which the Board of
Directors believes she has not substantially performed her duties; or

(b) Ms. Drapeau’s willful engagement in illegal conduct or gross misconduct that
is materially and demonstrably injurious to the Company.

(ii) If the Contractual Period terminates for any reason other than a
termination by the Company without Cause, Ms. Drapeau shall only be entitled to
receive the pay and benefits she earned as of the termination date.

3. Termination of the Executive Retention Agreement. This Transition Agreement
supersedes and replaces in its entirety the Executive Retention Agreement
between the parties dated September 12, 2005, as amended, which shall hereafter
be null and void and of no further force and effect.

4. Non-Disclosure, Non-Competition and Non-Solicitation Obligations Ms. Drapeau
acknowledges and reaffirms her obligation, consistent with applicable law, to
keep confidential and not to disclose any and all non-public information
concerning the Company that she acquired during the course of her employment
with the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business prospects and financial
condition, as is stated more fully in the Invention and Non-Disclosure Agreement
she executed, which remains in full force and effect. Ms. Drapeau further
acknowledges and reaffirms her obligations under the Non-Competition and
Non-Solicitation Agreement she previously executed for the benefit of the
Company, which also remains in full force and effect.

5. Return of Company Property. Ms. Drapeau agrees and warrants that on or before
her final date of employment with the Company, she will return to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in her possession or control, and that she will
leave intact all electronic Company documents, including, but not limited to,
those which she developed or helped develop during his employment. Ms. Drapeau
further agrees and warrants that on or before her final date of employment with
the Company she will have cancelled all accounts for her benefit, if any, in the
Company’s name, including, but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

 

-2-



--------------------------------------------------------------------------------

6. Amendment. This Transition Agreement shall be binding upon the parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
parties hereto. This Transition Agreement is binding upon and shall inure to the
benefit of the parties and their respective agents, assigns, heirs, executors,
successors and administrators.

7. No Waiver. No delay or omission by either party in exercising any right under
this Transition Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by a party on any one occasion shall be effective only
in that instance and shall not be construed as a bar or waiver of any right on
any other occasion.

8. Validity. Should any provision of this Transition Agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal and/or invalid part, term or provision shall be deemed
not to be a part of this Transition Agreement.

9. Voluntary Assent. Ms. Drapeau affirms that no other promises or agreements of
any kind have been made to or with her by any person or entity whatsoever to
cause her to sign this Transition Agreement, and that she fully understand the
meaning and intent of this agreement. Ms. Drapeau states and represents that she
has had an opportunity to fully discuss and review the terms of this Transition
Agreement with an attorney.

10. Section 409A. The Company makes no representation or warranty and shall have
no liability to Ms. Drapeau or any other person if any provisions of this
Transition Agreement are determined to constitute deferred compensation subject
to Section 409A but do not satisfy the conditions of such section.

11. Applicable Law. This Transition Agreement shall be interpreted and construed
by the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. The parties hereby irrevocably submit to and acknowledge and
recognize the jurisdiction of the courts of the Commonwealth of Massachusetts,
or if appropriate, a federal court located in Massachusetts (which courts, for
purposes of this Transition Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Transition Agreement or the subject matter hereof.

12. Entire Agreement. This Transition Agreement, together with the Invention and
Non-Disclosure Agreement and the Non-Competition and Non-Solicitation Agreement,
contains and constitutes the entire understanding and agreement between the
parties hereto and cancels all previous oral and written negotiations,
agreements, commitments and writings in connection therewith. Nothing in this
paragraph, however, shall modify, cancel or supersede the obligations of
Ms. Drapeau set forth in paragraph 4 herein.

[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

VISTAPRINT LIMITED     Anne S. Drapeau By:  

/s/ Janice Richardson-Trott

   

/s/ Anne S. Drapeau

Name:   Janice Richardson-Trott     Title:   Secretary     VISTAPRINT USA,
INCORPORATED By:  

/s/ Robert S. Keane

    Name:   Robert S. Keane     Title:   President & CEO    

 

-4-



--------------------------------------------------------------------------------

Exhibit A: Payments subject to Section 409A

Subject to the provisions in this Exhibit A, any severance payments or benefits
under the Transition Agreement shall begin only upon the date of Ms. Drapeau’s
“separation from service” (determined as set forth below) which occurs on or
after date of the termination of Ms. Drapeau’s employment. The following rules
shall apply with respect to distribution of the payments and benefits, if any,
to be provided to Ms. Drapeau under the Transition Agreement:

1. It is intended that each installment of the severance payments and benefits
provided under the offer letter shall be treated as a separate “payment” for
purposes of Section 409A of the Internal Revenue Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor Ms. Drapeau shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A.

2. If, as of the date of Ms. Drapeau’s “separation from service” from the
Company, Ms. Drapeau is not a “specified employee” (within the meaning of
Section 409A), then each installment of the severance payments and benefits
shall be made on the dates and terms set forth in the Transition Agreement.

3. If, as of the date of Ms. Drapeau’s “separation from service” from the
Company, Ms. Drapeau is a “specified employee” (within the meaning of
Section 409A), then:

a. Each installment of the severance payments and benefits due under the
Transition Agreement that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the Short-Term Deferral Period (as hereinafter
defined) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A. For purposes of this Transition Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the 15th day of the
third month following the end of Ms. Drapeau’s tax year in which the separation
from service occurs and the 15th day of the third month following the end of the
Company’s tax year in which the separation from service occurs; and

b. Each installment of the severance payments and benefits due under the
Transition Agreement that is not described in paragraph 3(a) above and that
would, absent this subsection, be paid within the six-month period following
Ms. Drapeau’s “separation from service” from the Company shall not be paid until
the date that is six months and one day after such separation from service (or,
if earlier, Ms. Drapeau’s death), with any such installments that are required
to be delayed being accumulated during the six-month period and paid in a lump
sum on the date that is six months and one day following Ms. Drapeau’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
severance payments and benefits if and to the maximum extent that that such
installment is deemed to be paid under a separation pay plan that does not
provide

 

-5-



--------------------------------------------------------------------------------

for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of Ms. Drapeau’s second taxable year following the taxable year in
which the separation from service occurs.

4. The determination of whether and when Ms. Drapeau’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this paragraph 4, “Company” shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Code.

5. All reimbursements and in-kind benefits provided under the Transition
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A.

 

-6-